Exhibit 10.14(a)

 

INSTRUMENT AMENDING

 

LYONDELL CHEMICAL COMPANY

 

NON-EMPLOYEE DIRECTORS BENEFIT PLANS

 

TRUST AGREEMENT

 

Lyondell Chemical Company hereby amends, effective March 28, 2004, the Lyondell
Chemical Company Non-Employee Directors Benefit Plans Trust Agreement, as
follows:

 

Section 3, Change in Control, Section 3.2., “Definition of Change in Control” is
revised in its entirety to read as follows:

 

SECTION 3.2. Definition of “Change in Control”. For purposes of this Trust
Agreement, a “Change in Control” shall be deemed to have occurred as of the date
that one or more of the following occurs:

 

(i) Individuals who, on the date of this amendment, constitute the entire Board
(“Incumbent Directors”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
then Incumbent Directors shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, as such terms are used in Rule 14a-11 under the
Securities Exchange Act of 1934, as amended or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (as defined
below) other than the Board;

 

(ii) The stockholders of the Company shall approve any merger, consolidation or
recapitalization of the Company (or, if the capital stock of the Company is
affected, any subsidiary of the Company), or any sale, lease, or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
(each of the foregoing being an “Acquisition Transaction”) where (1) the
shareholders of the Company immediately prior to such Acquisition Transaction
would not immediately



--------------------------------------------------------------------------------

after such Acquisition Transaction beneficially own, directly or indirectly,
shares or other ownership interests representing in the aggregate eighty percent
(80%) or more of (a) the then outstanding common stock or other equity interests
of the corporation or other entity surviving or resulting from such merger,
consolidation or recapitalization or acquiring such assets of the Company, as
the case may be, or of its ultimate parent corporation or other entity, if any
(in either case, the “Surviving Entity”), and (b) the Combined Voting Power of
the then outstanding Voting Securities of the Surviving Entity or (2) the
Incumbent Directors at the time of the initial approval of such Acquisition
Transaction would not immediately after such Acquisition Transaction constitute
a majority of the Board of Directors, or similar managing group, of the
Surviving Entity; provided, however, that, notwithstanding the foregoing, a
Change of Control shall not be deemed to have occurred for purposes of this
Subsection (ii) if each of the following conditions are met: (a) the Acquisition
Transaction is between the Company and/or its Affiliates, on the one hand, and
Millennium Chemicals Inc. (“Millennium”) and/or its Affiliates, on the other
hand, (b) the Company or an entity that was a wholly owned subsidiary of the
Company prior to the Acquisition Transaction has a class of equity securities
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
immediately after completion of the Acquisition Transaction, and (c) as a result
of the Acquisition Transaction, the Company or its Affiliates own a greater
percentage equity interest in Equistar Chemicals, LP (“Equistar”) than was
owned, directly or indirectly, by the Company immediately prior to such
Acquisition Transaction;

 

(iii) The stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(iv) Any Person shall be or become the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing in the aggregate more
than twenty percent (20%) of either (A) the then outstanding shares of common
stock of the Company (“Common Shares”) or (B) the Combined Voting Power of all
then outstanding Voting Securities of the Company; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this Subsection (iv):

 

(1) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of Common Shares or other Voting Securities outstanding,
increases (a) the proportionate number of Common Shares beneficially owned by
any Person to more than twenty percent (20%) of the Common Shares then
outstanding, or (b) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than twenty percent (20%) of
the Combined Voting Power of all then outstanding Voting Securities;

 

2



--------------------------------------------------------------------------------

(2) Solely as a result of an acquisition of securities directly from the
Company, except for any conversion of a security that was not acquired directly
from the Company; or

 

(3) Solely as a result of a direct or indirect acquisition by Occidental
Petroleum Corporation (“Occidental”) or Millennium, or any Affiliate of either
of them, of beneficial ownership of securities representing, (x) in the case of
Occidental (with its Affiliates), no more than forty percent (40%), (y) in the
case of Millennium (with its Affiliates), no more than forty percent (40%), and
(z) in the case of Occidental (with its Affiliates) and Millennium (with its
Affiliates) in the aggregate, no more than forty-nine percent (49%), of either
(A) the then outstanding Common Shares or (B) the Combined Voting Power of all
then outstanding Voting Securities of the Company, pursuant to or as
contemplated under any agreement between the Company and Occidental and/or
Millennium or Affiliates of either of them (including any subsequent related
transaction or series of related transactions or acquisitions of Voting
Securities of the Company by Occidental and/or Millennium or their Affiliates or
assignees approved by the Incumbent Directors prior to the consummation of such
transaction or series of related transactions) where, as a result of such
transaction or series of related transactions, the Company or a Surviving Entity
owns, directly or indirectly, a greater percentage equity interest in Equistar
than was owned, directly or indirectly, by the Company immediately prior to such
transaction or series of related transactions;

 

provided, further, that if any Person referred to in paragraph (1) or (2) of
this Subsection (iv) shall thereafter become the beneficial owner of additional
shares or other ownership interests representing one percent (1%) or more of the
outstanding Common Shares or one percent (1%) or more of the Combined Voting
Power of the Company (other than (x) pursuant to a stock split, stock dividend
or similar transaction or (y) as a result of an event described in paragraph
(1), (2) or (3) of this Subsection (iv)), then a Change in Control shall be
deemed to have occurred for purposes of this Subsection (iv).

 

(v) For purposes of this definition of Change in Control, the following
capitalized terms have the following meanings:

 

(1) “Affiliate” shall mean, as to a specified person, another person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended, or any successor rule.

 

(2) “Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

 

3



--------------------------------------------------------------------------------

(3) “Person” shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, LYONDELL-CITGO Refining LP (“LCR”) or Equistar, any of
their subsidiaries, any employee benefit plan of the Company, LCR or Equistar or
any of their majority-owned subsidiaries or any entity organized, appointed or
established by the Company, LCR, Equistar or such subsidiaries for or pursuant
to the terms of any such plan.

 

(4) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

 

IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this instrument on this 28th day of March, 2004.

 

ATTEST:    LYONDELL CHEMICAL COMPANY BY:   /s/ JoAnn L. Beck   

BY:

  /s/ Allen C. Holmes    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Assistant Secretary       

Allen C. Holmes

Vice President & Chairman,

Benefits Administrative Committee

 

4